Jsaac Waldron plaint. agt William Bassett Defendt in an action of the case for detaining & keeping from him two Oxen without any legall right or title to them woh was taken off from his Farme called Bennets Farme somtime in October, or Novembr last whereby the sd Waldron is damnified Seven pounds in Silver and all other due damages according to attachmt datd January. 6th 1676. . . . The Jury . . . found for the plaintife the two Oxen Sued for or in defect thereof Seven pounds in mony and costs of Court. The Deft appealed from this judgemt unto the next Court of Assistants and himselfe principall in Fourteen pounds & Jn° Bateman & Jn° Flood as Sureties in £.7. apeice bound themselves respectiuly ... on condition the sd Wm Basset should prosecute his appeale . . . [ 417 ]
[ See the last case above. Bassett’s Reasons of Appeal (S. F. 1569.12) add little to what has been said in Waldron v. Marshall; but one extract from them is interesting in connection with Marshall v. Waldron, later in this session:
.. . Sd Catle w[ere] formhy Seized by the Constbl of Lyn. And ye Appelt bound to se the sd. Catle forth Comming at the Commd of Authorities: as appears by sd Consbl Coldams Certificate: dat decembr 8th: which was done by vertue of a speciall warrant which was obtained by sd. waldren from the Honord Gournr as if they had been taken off sd farme without his Khowledg or Consent in a felonius way. And ye Honord Gournr did in open Court declare that by sd waldrens Jnformacion to him he vndrstood sd Catle to be taken feloniously: And ye Appelts person was Apprhended & Carried before Authoritie as a Fellon to my Great *765discredit & dammag and vppon the hearing of ye case ye sd waldrn was bound to prosecute [agt] me at ye last Countie Court at Boston in a Crimall ease & J was bound to Answr. But sd waldren did not prosecute According to sd bound.
Waldron’s Answer (S. F. 1569.11) is similar to that in the previous case. He was sustained by the Court of Assistants (Records, i. 78).]